                                            Case 3:20-cv-05604-SI Document 19 Filed 12/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON JENKIN,                                     Case No. 20-cv-05604-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF'S EX
                                   9              v.                                       PARTE APPLICATION FOR
                                                                                           ALTERNATE SERVICE OF PROCESS
                                  10     ALL BUSINESS CLASS, LLC,                          AND ADDITIONAL TIME TO SERVE
                                                                                           SUMMONS AND COMPLAINT
                                  11                    Defendant.
                                                                                           Re: Dkt. No. 12
                                  12
Northern District of California
 United States District Court




                                              Plaintiff Aaron Jenkin, represented by counsel, filed this Ex Parte Application for Alternate
                                  13
                                       Service of Process and Additional Time to Serve Summons and Complaint. On December 10, 2020,
                                  14
                                       Plaintiff notified the Court that defendant All Business Class, LLC contacted plaintiff’s counsel and
                                  15
                                       is discussion resolution of the case.
                                  16
                                              IT IS HEREBY ORDERED that plaintiff’s Ex Parte Application for Alternate Service of
                                  17
                                       Process and Additional Time to Serve Summons and Complaint is DENIED.
                                  18
                                              A Case Management Conference is scheduled for January 8, 2021. The parties will submit
                                  19
                                       a joint case management statement by January 4, 2021. Plaintiff is ordered to serve a copy of this
                                  20
                                       order on defendant.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23   Dated: December 10, 2020
                                  24                                                   ______________________________________
                                  25                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  26
                                  27

                                  28
